Citation Nr: 1433908	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-18 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral athlete's foot with onychomycosis. 

2.  Entitlement to a compensable rating for pseudofolliculitis barbae with seborric dermatitis, for the period prior to September 5, 2006, a rating in excess of 10 percent for the period from September 5, 2006 to November 24, 2008, and in excess of 30 percent thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids. 

4.  Entitlement to a compensable rating for bilateral pes planus with mild bunion on the left foot. 

5.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1993 and from November 1999 to November 2003.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued noncompensable ratings for pes planus, athlete's foot, and pseudofolliculitis barbae, granted service connection for hemorrhoids and denied service connection for left and right knee disorders.  The RO assigned an initial disability rating of 10 percent for hemorrhoids.  

With respect to the claim for higher ratings for pseudofolliculitis barbae with seborric dermatitis, the Veteran was initially service connected for "seborric dermatitis and pseudofolliculitis barbae" in November 1993 and assigned a noncompensable rating.  In May 2003, he subsequently claimed service connection for seborric dermatitis and was "granted service connection" in the July 2004 rating decision for "pseudofolliculitis barbae with seborric dermatitis" even though he was actually already service connected for the same.  His disability rating remained noncompensable.  

While on appeal, in an April 2011 rating decision, the disability rating for pseudofolliculitis barbae was increased to 10 percent effective September 5, 2006 and 30 percent effective November 24, 2008.  Although increased ratings have been granted during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the claim for an increased rating for pes planus, in July 2004, the RO denied a claim for an increased rating.  New and material evidence (namely private treatment records containing a left foot X-ray) was received within one year, in June 2005, and the RO readjudicated, and again denied, the claim in January 2009.  New evidence was received again within one year of the January 2009 rating decision, in May 2009, and readjudicated in April 2010.  The Veteran filed a timely notice of disagreement with the April 2010 rating decision.  On these facts, the appeal as to entitlement to a compensable rating is appropriately considered as pending from the original claim for an increased rating dated in May 2003.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim). See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-252 (2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the Veteran also perfected appeals for service connection for posttraumatic stress disorder (PTSD), stress syndrome/alcoholism, low back pain, and scalp dermatitis.  However, prior to certification to the Board, the Veteran withdrew the appeals in a statement dated in November 2011. 

The Board notes that the Veteran initially requested a hearing before the Board for the current appeals; however, in March 2012, he submitted a written statement withdrawing his hearing request.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals VA outpatient treatment records not found in the paper claims file.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file is presently empty.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised by the Veteran in a February 2012 claim but has not been adjudicated by the AOJ.  Notably, at the time the claim was raised, an internal VA memorandum indicated that it was not a new claim; however, in light of the fact that the Veteran withdrew his earlier appeal for service connection of PTSD in November 2011, the February 2012 claim is a new claim and should be developed.  As the claim has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for hemorrhoids and pes planus as well as entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from November 24, 2003 to November 24, 2008, the Veteran's pseudofolliculitis barbae with seborric dermatitis was manifested by scars on his face with one characteristic of disfigurement - surface contour that has 1mm depression; and subjective complaints of painful facial rash were demonstrated as early as May 2005.    

2.  For the period from November 24, 2008, the Veteran's pseudofolliculitis barbae with seborric dermatitis covered 20 to 40 percent of the exposed skin and over 5 percent of the entire body, as well as subjective complaints of itching, pain, and irritation.  

3.  For the period prior to September 5, 2006, the Veteran's athlete's foot with onychomycosis was manifested by mild scaling with no excoriation. 

4.  For the period from September 5, 2006, the Veteran's athlete's foot with onychomycosis covered 10 percent of the Veteran's exposed skin and five percent of his entire body.  Topical ointment treatment was also required.     


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for pseudofolliculitis barbae with seborric dermatitis, for the period from November 24, 2003 to September 4, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7813 (2002, 2013).

2.  The criteria for a rating in excess of 30 percent for the period from November 24, 2008, for pseudofolliculitis barbae with seborric dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2002, 2008, 2013).

3.  The criteria for a separate 20 percent disability rating, but no higher, for painful pseudofolliculitis barbae with seborric dermatitis for the period from October 23, 2008 to November 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 7813 (2002, 2013).

4.  The criteria for an initial compensable disability rating, for bilateral athlete's foot with onychomycosis, for the period prior to September 5, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7899-7813 (2002, 2008, 2013).

5.  The criteria for a 10 percent disability rating, but no higher, for bilateral athlete's foot with onychomycosis, for the period from September 5, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7813, 7806 (2002, 2008, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim for an initial compensable rating for bilateral athlete's foot with onychomycosis, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for bilateral athlete's foot with onychomycosis was granted and an initial rating was assigned in the July 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

With respect to the claim for pseudofolliculitis barbae with seborric dermatitis, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the Veteran was provided with a letter in November 2008 which provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  Here, the letters were sent following the July 2004 rating decision at issue; however, the supplemental statement of the case (SSOC) dated in December 2011 reflects readjudication of the claim, curing any potential prejudice as to the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, VA outpatient treatment records, and VA examination reports dated in June 2003, November 2008, and March 2010 (PB).  As an initial matter, the Board finds that the VA examination reports are adequate for the purpose of evaluating the severity of the service-connected disabilities.  All of the reports reflect that the examiners conducted an extensive personal interview with the Veteran regarding his medical history, and conducted a physical examination.  Moreover, the March 2010 VA examiner reviewed the Veteran's claims file, which contained his treatment records.  The Board acknowledges that the June 2003 VA examiner did not indicate whether a claims file review occurred and that the November 2008 VA examiner indicated that the claims file was not available.  However, such is not a fatal flaw.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The June 2003 and November 2008 VA examiners conducted a thorough examination and considered the Veteran's complaints regarding his symptomatology.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In the present case, the Veteran claims that he is entitled to higher ratings for his service-connected athlete's foot with onychomycosis and pseudofolliculitis barbae with seborric dermatitis.  His athlete's foot arises from a disagreement with the rating assigned at the time service connection was granted, in a July 2004 rating decision.  His pseudofolliculitis barbae with seborric dermatitis arises from continuation of a noncompensable rating.  As discussed in the introduction above, while on appeal, his pseudofolliculitis barbae with seborric dermatitis was increased such that the disability is currently rated as follows: noncompensable prior to September 5, 2006, 10 percent from September 5, 2006 to November 24, 2008, and 30 percent thereafter. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Regarding the claim for increased rating for pseudofolliculitis barbae with seborric dermatitis, the Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2013).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Board notes that the criteria used to evaluate disabilities of the skin were revised during this appeal, in 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110.

Further, the Board notes that the applicability of the 2008 amendment is specified as follows: "[t]his amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  As the Veteran's claims were received in May 2003, prior to October 23, 2008, and he has not requested that his disabilities be evaluated under the new criteria, the Board will consider only the pre-2008 amendment criteria for the period prior to October 23, 2008.

In this case, the Veteran's claims were received in May 2003.  Thus, the Board will apply the diagnostic codes effective as of August 30, 2002 where appropriate and the codes revised October 23, 2008 as of that effective date.  

Regarding the codes that were effective as of August 30, 2002, under Diagnostic Code 7800, a 10 percent rating is assigned for scars of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.

A note following Diagnostic Code 7800 stipulates that the eight characteristics of disfigurement, for purposes of rating scars under the diagnostic code, include: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39-sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm). A further note provides that the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

In this case, ratings under the former Diagnostic Codes 7801 and 7802 are not warranted as the skin disabilities at issue were not caused by burns.

Diagnostic Codes 7803 and 7804 as written August 30, 3002, assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars that are painful on examination (Diagnostic Code 7804).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  

Under Diagnostic Code 7806 (dermatitis or eczema), effective August 30, 2002 and post-October 23, 2008, a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  A notation to Diagnostic Code 7806 also directs the rater to evaluate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  These revisions also included additional explanatory notes.  For instance, the criteria for evaluating disfigurement of the head, face, or neck under Diagnostic Code 7800 remained unchanged, but Notes (4) and (5) were added for clarification.  According to Note (4), the rater was instructed to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck such as pain, instability, and residuals of associated muscle or nerve injury under the appropriate diagnostic codes and apply 38 C.F.R. § 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  According to Note (5), the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.  

An explanatory note to Diagnostic Code 7805, as written August 30, 3002 and October 23, 2008, directs the rater to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under the appropriate diagnostic code. 

	a.  Pseudofolliculitis Barbae with Seborric Dermatitis

As discussed in the introduction above, the Veteran was initially granted service connection for pseudofolliculitis barbae with seborric dermatitis in November 1993 and the disability was rated noncompensable.  He subsequently filed a claim for an increased rating in May 2003, while serving during his second period of service.  The present appeal is pending from the date of the May 2003 claim.  While on appeal, his disability was increased to 10 percent as of September 5, 2006 based on findings noted in a September 2006 VA examination report - namely, the percentage of exposed skin and body covered by lesion.  A review of the September 5, 2006 VA examination report, however, indicates that the percentages listed in the report were in reference to the area covered by the Veteran's athlete's foot disability combined with the pseudofolliculitis barbae with seborric dermatitis disability.  As explained below, the Board finds that the rating under DC 7806 that was assigned based on the September 2006 VA skin examination report, is more appropriately warranted for the Veteran's athlete's foot disability and the Board has awarded the same herein, in the section regarding athlete's foot.  Regarding pseudofolliculitis barbae with seborric dermatitis, the Board finds that the Veteran is nevertheless, entitled to a 10 percent rating for the entire period from November 24, 2003, the day after the Veteran's last day of his second period of service, to November 23, 2008, for different reasons.  See 38 C.F.R. §  3.400 (b)(2).  Further, the Board finds that he is also entitled to a separate 20 percent disability rating for painful scarring for the period from October 23, 2008 to November 23, 2008. 

Based on review of the evidence, the Board finds that the Veteran is entitled to a 10 percent disability rating, but no higher, under DC 7800, for the period from November 24, 2003 to November 23, 2008, for a scar of the face with one characteristic of disfigurement - depression on palpation.  In this regard, the June 2003 VA examination report found that the Veteran's had a few scattered scars on his face that had one millimeter depression.   

As the Board finds that DC 7800 more accurately describes the Veteran's disability for the entire period prior to November 24, 2008, the rating code for this period should be changed to DC 7800.  Changing the diagnostic code to more accurately reflect does not sever service connection for the disability or otherwise negatively impact the Veteran.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  In fact, as explained below, changing the rating code in this manner allows for him to have a separate 20 percent disability rating from October 23, 2008 to November 23, 2008. 

As the Board is herein granting a 10 percent disability rating for the period from November 24, 2003 to September 4, 2006, and the Veteran was already in possession of a 10 percent disability rating from September 5, 2006 to November 23, 2008, the Board will next consider whether the Veteran is entitled to a rating in excess of 10 percent for the entire period prior to November 24, 2008.  

Following a review of the relevant evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for pseudofolliculitis barbae with seborric dermatitis at any time prior to November 24, 2008 under DC 7800, DCs 7801-7803, 7805 or 7806.  However, a separate rating of 20 percent is warranted as of the date of the change in the skin regulations - October 23, 2008. 

First, a higher rating is not warranted under DC 7800 as the evidence does not demonstrate visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  

Next, as his pseudofolliculitis barbae with seborric dermatitis is on his face and scalp, higher ratings under Diagnostic Codes 7801 and 7802 are not applicable.  These codes contemplate evaluations of scars other than head, face, or neck.  Additionally, higher ratings are not warranted under Diagnostic Code 7803 and 7804 for the period prior to the effective date of the new skin codes (October 23, 2008) as the maximum rating under the codes as written August 30, 2002, is 10 percent.  The Board acknowledges that beginning in May 2005, the evidence indicates that the Veteran's pseudofolliculitis barbae was painful.  See June 2003 VA examination report which noted the pseudofolliculitis barbae was not tender; but see May 2005 private treatment record noting painful facial rash.  Indeed, in May 2005, he reported to his private treatment provider that he took two days off of work because his rash was so painful.  Unfortunately, as the maximum rating under DC 7804, for painful scarring, is 10 percent, prior to the October 23, 2008 revision, a higher or separate rating is not for application prior to the effective date of the new skin rating codes.  

Applying the revised DC 7804 with the October 23, 2008 changes, a 20 percent disability rating is warranted for three or four scars that are unstable or painful.  In this case, the specific number of facial scars has not been noted on any examination report or treatment record; however, the Board emphasizes that the VA examination reports and treatment records have indicated that there are multiple facial scars.  The June 2003 VA examination report described a few scattered facial scars.  Taking together the scarring noted in June 2003 and the May 2005 private treatment record which noted that the Veteran had so much facial pain that he took two days off of work and sought treatment from the private physician, the Board affords the Veteran the benefit of the doubt and finds that he meets the criteria for a separate 20 percent disability rating under DC 7804 as of the effective date of the revised regulation.  He is not entitled to the highest separate rating - 30 percent - under DC 7804, however, as the examination reports and treatment records do not indicate that the Veteran had five or more scars that were unstable or painful.  Rather the June 2003 VA examiner referenced a "few" scars.  A higher number of scars was not indicated by any other examination report or treatment record.  

The 20 percent disability rating for painful scarring under DC 7804 is in addition to the 10 percent rating under DC 7800 for the period from October 23, 2008 to November 24, 2008.  Note (3) to DC 7804 instructs that scars evaluated under diagnostic codes 7800-7805 may also receive an evaluation under DC 7804 when applicable.  Similarly, Note (4) to DC 7800 instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with scars of the head, face, or neck, such as pain.  Such notes were not part of the former DC 7804 or DC 7800, thus the Veteran is not entitled to a separate rating for painful scarring prior to the date of the code revision, October 23, 2008. 

Regarding the Diagnostic Code 7805 (other scars), as effective prior to the October 23, 2008 changes, a separate rating may be warranted based on limitation of function of the affected part.  The code as written prior to October 23, 2008, is not applicable here as no limitation of function of the Veteran's face or scalp has been demonstrated.  Regarding the DC 7805 effective from October 23, 2008, a separate rating is not warranted as there is no other disabling effect other than that already addressed under DC 7800 and 7804.  

Further, a higher rating is not warranted under DC 7806 during the period prior to November 24, 2008.  In this regard, the next-higher 30 percent disability rating is not warranted during this period as 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas has not been shown and systemic therapy such as corticosteroids or other immunosuppressive drugs was not required.  

Given the evidence of record, the Board finds that a 10 percent disability rating, but no higher, is warranted for the period from November 24, 2008 to November 23, 2008 and a separate 20 percent disability rating, but no higher, is warranted for the period from October 23, 2008 to November 23, 2008 for painful scarring.  The Board has considered the Veteran's statements that he cannot shave or has to reduce shaving, has to use ointment to treat his face and scalp as well as medicated shampoo on his scalp.  In this regard, the Veteran is competent to report his symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board also finds these lay reports to be credible and probative.  However, even taking into account the Veteran's subjective complaints, he is not entitled to a rating in excess of 10 percent for the period from November 24, 2003 to November 23, 2008 or higher than 20 percent disability rating, for the period from October 23, 2008 to November 23, 2008.     

Regarding the period from November 24, 2008, a rating in excess of 30 percent is not warranted.  In this regard, the skin codes effective October 23, 2008 are applied as they are more favorable.  However, a rating in excess of 30 percent is nonetheless not warranted.  

As an initial matter, the current 30 percent disability rating is evaluated under DC 7806, which instructs the rater to rate under that code or DCs 7800-7805, depending on the predominant disability.  For the period from November 24, 2008, DC 7806 is more favorable to the Veteran and the area coverage of his pseudofolliculitis barbae with seborric dermatitis is more predominant than the disfiguring or painful scarring assigned herein under DCs 7800 and 7804.  Thus, the disability should be rated only under DC 7806 for this period as it is more favorable to the Veteran. 

Regarding entitlement to a rating in excess of 30 percent, a higher rating is not warranted.  In this regard, the next-higher 50 percent rating is not warranted under Diagnostic Code 7800 as the Veteran's pseudofolliculitis barbae with seborric dermatitis has not been demonstrated to have visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features, or four or five characteristics of disfigurement.  

Diagnostic Codes 7801 and 7802 do not apply as they are for scars that are not of the head, face or neck.  

A higher rating is not warranted under Diagnostic Code 7804 as the maximum available rating under this code is 30 percent. 

The next-higher 60 percent rating is not warranted under Diagnostic Code 7806 as the skin disorder has not been shown to cover more than 40 percent of the entire body or more than 40 percent of the exposed area affected, or constant or near -constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12 month period.  In this regard, the November 2008 VA examiner noted that the Veteran's pseudofolliculitis barbae with seborric dermatitis covered 25 percent of the exposed area and 8 percent of the entire body.  The March 2010 VA examiner noted that 20 to 40 percent of the Veteran's exposed area was covered and 6 percent of the entire body was affected.  The March 2010 VA examiner's conclusion also took into account intermittent involvement on the Veteran's chest. Such supports a finding of the currently-assigned 30 percent disability rating but no higher. 

All of the disabling effects of pseudofolliculitis barbae with seborric dermatitis have been addressed herein and thus, a higher or separate rating under Diagnostic Code 7805 is not warranted. 

In reaching these conclusions, the Board has considered the Veteran's statements that he is entitled to higher ratings but places a higher probative value on the objective evidence of record.  The Board has also considered a statement from the Veteran's father regarding his observations of the Veteran's skin irritation.  In this regard, the Veteran and his father are competent to report on factual matters of which they have first-hand knowledge, e.g. itching, pain and irritation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Indeed, the Veteran's statements weighed heavily in support of the increased rating granted for the period prior to September 5, 2006 as well as the separate grant for painful scarring for the period from October 23, 2008 to November 24, 2008.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, and his father's observations of the same, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which neither the Veteran, nor his father, have been shown to have.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

	b.  Athlete's Foot with Onychomycosis

Regarding the Veteran's athlete's foot, he was granted service connection for athlete's foot in July 2004 and assigned a noncompensable rating, effective November 24, 2003.  He claims entitlement to an initial compensable rating.   His disability has been rated under Diagnostic Code 7899-7813.  

As discussed above, the Board will apply the skin diagnostic codes in effect prior to October 23, 2008 for the relevant period as well as the diagnostic codes in effect as of October 23, 2008, for the relevant period.  

Diagnostic Code 7813, as it is written effective August 30, 2002 and October 23, 2008, instructs the rater to rate under DCs 7800-7806, depending on the predominant disability. 

Based on a review of the relevant evidence, the Board finds that the Veteran is entitled to a 10 percent disability rating under DC 7806, but no higher, from September 5, 2006.  In this regard, Diagnostic Code 7806, as written August 30, 2002 and October 23, 2008, provides for a 10 percent disability rating for a 10 percent evaluation is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  Here, the September 2006 VA examiner found that 10 percent of the Veteran's exposed skin was involved by lesion and 5 percent of his entire body was affected.  Thus, under DC 7806, a 10 percent disability rating is warranted for athlete's foot from September 5, 2006.  

The September 5, 2006 VA examination is the first date in which a compensable rating is warranted.  Prior to September 5, 2006, a compensable rating is not warranted for the following reasons. 

Diagnostic Code 7800 is not applicable as it only applies to disfigurement of the head, face or neck.  

A compensable rating is not warranted under DC 7801 as the Veteran's athlete's foot with onychomycosis was not deep and did not cause limited motion.  In this regard, the June 2003 VA examination report indicated that there was no underlying soft tissue damage.  Further, a July 2003 orthopedic examination noted no limitation of function in the feet.  VA treatment records and private treatment records do not indicate that the athlete's foot disability was deep or caused limited motion. 

A compensable rating is not warranted under DC 7802 as the Veteran's athlete's foot with onychomycosis did not cover an area or areas of 144 square inches (929 sq. cm) or greater.  In this regard, the June 2003 VA examiners and VA outpatient treatment record shave not indicated that the Veteran's feet are of such size that a 144 square inch area would be available for exposure.  

A compensable rating is also not warranted under DC 7803 as the Veteran's disability has not been shown to be unstable.  Note (1) of DC 7803 defines unstable as frequent loss of covering of skin over the scar.  In this case, at the June 2003 VA examination, the Veteran reported that he had peeling and cracking of the skin, but no itching, during service.  The VA examiner noted that there was mild scaling but no excoriation.  The examiner also noted that he had a fungal infection of his toenails on both feet.  VA treatment records and private treatment records do not indicate that there was frequent loss of covering of skin over the affected areas. 

For the period from September 5, 2006, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's athlete's foot with onychomycosis. 

In this regard, the Veteran's athlete's foot disability affects areas other than the head, face, or neck.  Thus, a higher rating under DC 7800, as written effective August 30, 2002 or October 23, 2008, does not apply.  

A higher rating is not warranted under DC 7801, as written effective August 30, 2002 or October 23, 2008, as the Veteran's athlete's foot has not been shown to be akin to a deep scar or have an area or areas exceeding 12 square inches (77 square cm).  Specifically, although his athlete's foot covers the soles of both feet and affects the toenails, such has not been found to be "deep" in nature.  Underlying tissue damage has not been noted in private or VA treatment records or examination reports.  Thus, a higher rating under DC 7801 is not warranted. 

Further, higher ratings are not warranted under DCs 7802, 7803, or 7804, as written effective August 30, 2002, as the maximum rating awarded under those codes is 10 percent.

The next-higher 20 percent disability rating is not warranted under the DC 7804, as revised October 23, 2008, as the Veteran's athlete's foot has not been shown to be akin to three or four scars that are unstable or painful.  Indeed, his athlete's foot has not been described as either unstable or painful.  

Regarding a rating under DC 7805, as written effective August 30, 2002 or October 23, 2008, the Board acknowledges that the Veteran has reported some limitation of function in that he cannot stand for long periods of time when his feet are cracking or when he has ingrown toenails.  See November 2008 VA examination report.  However, the Board finds that this is contemplated as a result of a dermatological disability that covers at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of the exposed area affected.  Such is currently-assigned as a 10 percent disability rating under DC 7806. 

Further, the next-higher 30 percent disability rating is not warranted under DC 7806, as his athlete's foot has not been shown to cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more but not constantly, during a 12 month period.  In this regard, none of the VA examiners nor his VA outpatient treatment records indicated that his athlete's foot covered the required area.  In fact, the September 2006 VA examiner noted that 10 percent of the exposed skin was involved by lesion and 5 percent of the Veteran's body was affected.  The November 2008 VA examiner did not indicate the size of the area affected by athlete's foot.  VA treatment records and private treatment records do not indicate that any larger amount of skin was affected.  Further, although the VA examiners all noted that he used topical cream to treat the athlete's foot and liquid drops to treat the toenails, none of the examiners or private or VA treatment records indicate that he was directed to use corticosteroids or other immunosuppressive drugs to treat his athlete's foot with onychomycosis.  

Additionally, the Board observes that the Veteran's own statements do not support a higher rating.  In September 2006 as well as November 2008, the Veteran reported no skin symptoms or side effects of the topical treatment for the feet and toes.  

In summary, the Board finds that the Veteran is entitled to an initial rating of 10 percent, but no higher, for his athlete's foot with onychomycosis for the entire period on appeal.  

In reaching this conclusion, the Board has considered the Veteran's statements that he is entitled to higher ratings as well as a written statement from his father regarding his observations of the Veteran's foot problems.  However, the Board places a higher probative value on the objective evidence of record.  In this regard, the Veteran and his father are competent to report on factual matters of which they have first-hand knowledge, e.g. scaling and difficulty standing for long periods.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, and his father's observation of the same, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran and his father have not been shown to have.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

	c.  Other considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae with seborric dermatitis and athlete's foot with onychomycosis with the established criteria found in the rating schedule.  The Board finds that, regarding both disabilities, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's symptomatology is contemplated by the rating criteria.  The Board acknowledges that the Veteran reported difficulty standing for long periods with his athlete's foot disability; however, the Board finds that such is contemplated by the rating criteria even if not expressly noted.  In this regard, the Board has applied the rating criteria for the skin disorder that affects a specific percentage of the body.  The Board finds that the 10 percent disability rating accounts for such consequences as not being able to stand for long periods.  There are no additional symptoms of his pseudofolliculitis barbae with seborric dermatitis or athlete's foot with onychomycosis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no hospitalization for these disabilities has been noted.  Further, the Board acknowledges that the Veteran reported occasional missed work due to his painful facial rash, however, he has not indicated that he had to stop working due to his service connected pseudofolliculitis barbae with seborric dermatitis or athlete's foot with onychomycosis.  Further, the Board finds that such occasional missed work is contemplated by the criteria under which he has been granted compensable ratings for his pseudofolliculitis barbae with seborric dermatitis.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to pseudofolliculitis barbae with seborric dermatitis or athlete's foot with onychomycosis.  The Board acknowledges that a September 2010 VA treatment record noted the Veteran's report that he was unable to find work; however, the same report also noted that he was then attending college.  Further, the Veteran has not alleged that any inability to find work is due to his service-connected pseudofolliculitis barbae with seborric dermatitis or athlete's foot with onychomycosis.  Therefore, the question of entitlement to a TDIU has not been raised.     

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine and applied the same where relevant.  However, regarding the assignment of ratings in excess of those assigned herein, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable with respect to the higher ratings, and his claim must be denied to this extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A 10 percent rating, but no higher, for pseudofolliculitis barbae with seborric dermatitis, for the period from November 24, 2003 to September 4, 2006, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 30 percent for the period from November 24, 2008, for pseudofolliculitis barbae with seborric dermatitis, is denied.

A separate 20 percent disability rating, but no higher, for painful pseudofolliculitis barbae with seborric dermatitis for the period from October 23, 2008 to November 24, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits.
 
An initial compensable disability rating for bilateral athlete's foot with onychomycosis, for the period prior to September 5, 2006, is denied.  

A 10 percent disability rating, but no higher, for bilateral athlete's foot with onychomycosis, for the period from September 5, 2006, is granted, subject to the laws and regulations governing payment of monetary benefits.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the claims of entitlement to higher ratings for service-connected hemorrhoids and pes planus, the Veteran's representative has informed the Board that there may be outstanding VA treatment records that are relevant to the determination of these claims.  See July 2014 letter from the Veteran's representative.  His representative also indicated that he should be afforded another VA examination for these claims; however, neither the Veteran nor his representative has alleged that his disability has worsened in severity since his last VA examination which was in March 2010.  Rather, his representative contends that because the last examination was over four years ago, a more contemporaneous examination is required.  However, the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Thus, on Remand, any relevant, outstanding VA treatment records should be obtained.  If, and only if, those records indicate worsening since the last VA examination, then the Veteran should be afforded a new VA examination for evaluation of his service-connected hemorrhoids and pes planus.   

Regarding the claims for service connection of a right knee disorder, the claim was denied for lack of a current diagnosis in July 2004.  However, an X-ray dated in January 2005 noted an impression of right lower patella with small bony spur.  Such is a current diagnosis.  Further, a December 2007 VA examination contains a negative opinion regarding the relationship between the right knee bony spur and pain in May 2003.  However, the opinion does not address nexus to service and is thus incomplete and inadequate.  As such, an addendum opinion is required under Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  The Board leaves it to the discretion of the VA clinician assigned to offer the addendum opinion whether to order a new physical examination.    

Further, the Board notes that the Veteran has also claimed other joint pain due to Gulf War Syndrome (GWS).  He served in the Persian Gulf in 1993.  He underwent a VA examination specifically for his claimed disabilities due to GWS in July 2009.  At that time, the VA examiner noted that he had significant right knee joint pain.  The examiner did not address his left knee joint pain.  The July 2009 VA examiner determined that the Veteran's joint pain was more likely than not related to degenerative joint disease and osteoarthritis given X-ray results in the VA treatment records.  However, in light of the December 2007 VA opinion indicates that his right knee pain is not related to the currently diagnosed bony spur, the Board finds that while on remand, the examiner asked to offer the addendum opinion above should also offer another VA opinion regarding joint pain due to GWS.  Again, the Board leaves it to the discretion of the VA clinician assigned to offer the addendum opinion whether to order a new physical examination.    

Lastly, in order to ensure that all of the pertinent treatment records are of record, the Board should offer the Veteran another opportunity to submit an authorization and consent form so that VA may obtain records on his behalf, as well as obtain any outstanding, relevant VA outpatient treatment records.  It appears that the Veteran receives treatment at Rush University Medical Center as well as the Hines VA medical center (VAMC) and Jesse Brown VAMC.  A review of the Veteran's paper and electronic files reveals that the most recent treatment records from Rush University Medical Center are dated in July 2007 and the most recent VA treatment records are dated in October 2011 from the Hines VAMC and October 2011 from the Jesse Brown VAMC, both in Chicago, Illinois.  Although, an April 2014 letter from a social worker at Hines VA medical center indicates that he receives all his treatment at Hines VAMC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, obtain any outstanding private records from Rush University Medical Center in Chicago, Illinois dated from July 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain all relevant VA treatment records regarding knees, feet, hemorrhoids, joint pain, from the Jesse Brown VAMC in Chicago, Illinois dated from October 2011 as well as from the Hines VAMC in Chicago, Illinois, dated from October 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  If any records received demonstrate a worsening of symptoms regarding the Veteran's service-connected hemorrhoids and pes planus, afford the Veteran VA examinations for these disabilities to determine current symptoms.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

With respect to hemorrhoids, the examiner should indicate whether the Veteran has rectal bleeding with anemia or fissures. 

With respect to pes planus, the examiner should identify all residuals attributable to the Veteran's service-connected bilateral pes planus.  The examiner is to specifically address whether the Veteran's bilateral foot disability has resulted in flat foot, weak foot, acquired pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toe(s), malunion of tarsal or metatarsal bones, or any other foot injury.  

A comprehensive report, including complete rationale for all conclusions reached, must be provided.

4.  After obtaining any outstanding treatment records, return the file to the December 2007 VA examiner for an addendum opinion regarding the etiology of the Veteran's left and right knee disabilities.  If the December 2007 VA examiner is not available, seek another VA opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the clinician assigned to offer an opinion.  The Board leaves it to the discretion of the clinician to determine whether an in-person examination is required. 

If the Veteran is examined, any indicated evaluations, studies, and tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right knee disorder, including a "bony spur" is related to service, to include in injury in service and/or service in the Persian Gulf.  The examiner should also offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left knee pain is related to service, to include service in the Persian Gulf.  In reaching any conclusion, the VA clinician should address the December 2007 opinion that the Veteran's right knee joint pain is not related to the right knee bony spur.   

Any opinion offered should be accompanied by complete rationale.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


